Citation Nr: 1040851	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-35 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served from September 1962 to September 1965.  He 
died in September 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Columbia, South Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for the 
Veteran's cause of death.

It is noted that, in her substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge sitting at the 
local RO.  Such hearing was scheduled and the appellant was 
apprised of the time and date to report.  However, she failed to 
appear.  Accordingly, the Board will proceed as though the 
hearing request had been withdrawn.  See 38 C.F.R. § 20.702 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
remand.

In her September 2005 claim, the appellant explicitly included a 
claim for accrued benefits.  In a December 2005 notice, the RO 
stated they denied the Veteran's claim for accrued benefits.  A 
timely notice of disagreement (NOD) was received in July 2006.  
The filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had 
the opportunity to issue a Statement of the Case regarding 
accrued benefits.  38 C.F.R. § 19.26 (2010).  The United States 
Court of Appeals for Veterans Claims has held that, where the 
record contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO to 
issue a statement of the case and to provide the veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

The Board notes that the pending claim for entitlement to service 
connection for cause of death is "inextricably intertwined" 
with the above the claim for entitlement to accrued benefits, 
inasmuch as the allowance of the benefits for that claim for 
accrued benefits clearly affects the adjudication of the claim 
for entitlement to service connection for cause of death.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991), (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both issues have been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009) and by Court decisions are fully 
complied with and satisfied.

2.  After all VCAA requirements have been 
addressed, the AMC/RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 (2010), 
including issuance of an appropriate 
statement of the case addressing the issues 
of service connection for a skin cancer, lung 
cancer, posttraumatic stress disorder, right 
wrist, right hand, right shoulder, right hip 
and nose fracture for accrued benefits 
purposes.  The appellant should be advised of 
need to file a timely substantive appeal if 
she desires to complete an appeal as to these 
issues.  If a timely substantive appeal is 
received, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


